OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS
                                    AUSTIN




Eonorsbla Joe Fultz
0ount.y Attorney
Gr5.mea County
Anderson, Texas
Dsnr Sir:                       Opinion No. O-51




                 Ke rsoriYsd     gc:ur
latlng     to tha sbor
latter     ae follows:

         his iir0 lnts
         Grlmss County
         ths holdars o
                                                on this tract of
                                                dared the proparty
                                                Tamplsman 1Eatata




                                                        holuar 0r a iire
lntarast     in &l    sat,;ts    is primarily    rsaponalbia   for the ~
Honorable   Joe Pultx,   Page 2


payment of taxes that aocwo sgainat the property during
the 43xiateAos0r the lir0 Intereat.      Riohard8OA  ~a. YoClorkoy,
261. S. Yi. 801, 276 6. iFi, 680. Sea ala0  Sargrent  vs. sargrant,
15 8. r.. (2d) 589, 116 Texas 343.
                                       Yours   very truly
                                  ATTORNEY
                                         GSSNZRAL
                                                O? TEXAS

                                  By    Lb
                                                  Lo8 Shoptar
                                                    Arairtent